DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processing point from claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 discloses the limitation “processing a processing point of the workpiece, while supplying the liquid to the processing point of the workpiece” it is not clear what is meant by this limitation and the specification or drawings does not provide enough structure to understand what the processing point is or where the processing point is located in the wafer (e.g. it referring to the surface of the wafer? A zone or area in the wafer? the entire wafer?). As best understood, for examination purposes this limitation will be interpreted as “processing [[
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita et al (US 20130048607 A1; Hereinafter “Matsushita”). 
Regarding Claim 1 Matsushita discloses a workpiece supporting apparatus comprising: a Bernoulli chuck configured to generate a suction force by emitting a gas (See Chuck 3 and Para. 52 “The gas supplied through nozzles 36 may support the wafer W, when chuck 3 is designed to operate according to the Bernoulli principle”); and a liquid ejection member (Edge nozzles 49, See Fig. 1 and Para. 50) surrounding the Bernoulli chuck (See Fig. 1) and configured to discharge a liquid around the Bernoulli chuck (See Para. 50).  
Regarding Claim 2 Matsushita discloses the workpiece supporting apparatus according to claim 1, wherein the liquid ejection member has a plurality of liquid ejecting openings arranged around the Bernoulli chuck (See 49 in Fig. 4).
Regarding Claim 3 Matsushita discloses the workpiece supporting apparatus according to claim 2, wherein the Bernoulli chuck includes a plurality of gas jet openings (36 See Fig. 4) facing outward in radial directions of the Bernoulli chuck (See arrangement of 36 in Fig. 4), and the plurality of gas jet openings are arranged to emit a gas radially. (See Fig. 4 and Para 43), 
Regarding Claim 4 Matsushita discloses the workpiece supporting apparatus according to claim 3, wherein the plurality of liquid ejecting openings (49, Fig. 4) are located on a plurality of straight lines extending from the center of the Bernoulli chuck through the plurality of gas jet openings (36, See Fig. 4) when viewed from above the liquid ejection member. (See Annotated Fig. 4)
                                   
    PNG
    media_image1.png
    404
    457
    media_image1.png
    Greyscale
 
Regarding Claim 5 Matsushita discloses The workpiece supporting apparatus according to claim 1, wherein the liquid ejection member includes a side wall (12, See Fig. 1 and 4) surrounding the Bernoulli chuck, a bottom portion coupled to the side wall(See Annotated Fig. 1), and a liquid ejecting opening facing an outer surface of the Bernoulli chuck (See 49 Fig. 4), and the liquid ejecting opening is located such that when a liquid is discharged from the liquid ejecting opening, the liquid flows from a gap (Gap 38 See Para. 50 and Fig. 1) between the Bernoulli chuck and the liquid ejection member outwardly along a surface of the workpiece (See Para. 50 on how the liquid flows on the outside of the wafer but not in the middle, thus meeting the limitation of “the liquid flows from a gap between the Bernoulli chuck and the liquid ejection member outwardly along a surface of the workpiece” ). 

    PNG
    media_image2.png
    355
    492
    media_image2.png
    Greyscale

Regarding Claim 6 Matsushita discloses the workpiece supporting apparatus according to claim 5, wherein the liquid ejecting opening is located in the bottom portion. (See 49 in Annotated Fig. 1)
Regarding Claim 7 Matsushita discloses the workpiece supporting apparatus according to claim 5, wherein the liquid ejecting opening is located in an inner surface of the side wall. (See 49 and sidewall 12 in Annotated Fig. 1)
Regarding Claim 9 Matsushita discloses a workpiece processing apparatus comprising: a processing head (50, See Fig. 4) configured to process a workpiece; and a workpiece supporting apparatus according to claim 1(See Claim 1 Rejection), the workpiece supporting apparatus being configured to support the workpiece (See W, in Fig. 1). 
Regarding Claim 11 Matsushita discloses a workpiece supporting method (See Abstract) comprising: supporting a workpiece by flow of gas, while sucking the workpiece by a suction force generated by emitting the gas from a Bernoulli chuck (See Chuck 3 and Para. 52 “The gas supplied through nozzles 36 may support the wafer W, when chuck 3 is designed to operate according to the Bernoulli principle”); and discharging a liquid around the Bernoulli chuck from a liquid ejection member surrounding the Bernoulli chuck. (Edge nozzles 49, See Fig. 1 and Para. 50)
Regarding Claim 12 Matsushita discloses the workpiece supporting method according to claim 11, wherein the liquid flows outward along a surface of the workpiece from a plurality of liquid ejecting openings arranged around the Bernoulli chuck. (See Abstract “Liquid supply nozzles open on the surface of the spin chuck facing a first side of the plate-like article and positioned radially outwardly of the gas supply nozzles” and Para. 54 “The liquid radially flows towards the wafer's edge and is spun off the wafer.”)
Regarding Claim 13 Matsushita discloses the workpiece supporting method according to claim 12, wherein the gas is emitted radially outwardly from a plurality of gas jet openings of the Bernoulli chuck. (See Abstract and Para 21 “the spin chuck is configured to direct gas discharged from the gas supply nozzles radially outwardly”)
Regarding Claim 14 Matsushita discloses the workpiece supporting method according to claim 13, wherein the plurality of liquid ejecting openings are located on a plurality of straight lines extending from the center of the Bernoulli chuck through the plurality of gas jet openings when viewed from above the liquid ejection member. (See Annotated Fig. 4) 
Regarding Claim 15 Matsushita discloses the workpiece supporting method according to claim 11, wherein the liquid flows from a gap (Gap 38 See Para. 50 and Fig. 1) between the Bernoulli chuck and the liquid ejection member outwardly along a surface of the workpiece. (See Fig. 1 and See Para. 50 on how the liquid flows on the outside of the wafer but not in the middle, thus meeting the limitation of flowing outwardly of the surface of the workpiece “).
Regarding Claim 17 Matsushita discloses a workpiece processing method (See Abstract) comprising: supporting a workpiece (W, See Fig. 1) by flow of gas, while sucking the workpiece by a suction force generated by emitting the gas from a Bernoulli chuck (See Chuck 3 and Para. 52 “The gas supplied through nozzles 36 may support the wafer W, when chuck 3 is designed to operate according to the Bernoulli principle”); and discharging a liquid around the Bernoulli chuck from a liquid ejection member surrounding the Bernoulli chuck (Edge nozzles 49, See Fig. 1 and Para. 50); and processing the workpiece, while supplying the liquid to the workpiece.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai Takahiro (US 20090285991 A1; Hereinafter “Kitano”)
Regarding Claim 1 Kitano discloses a workpiece supporting apparatus comprising: a Bernoulli chuck (6, See Fig. 14b) configured to generate a suction force by emitting a gas (See Para. 83 “the posture regulating mechanism 6 may be arranged to provide Bernoulli Effect when air delivered onto the back side of the wafer W flows in the gap between the wafer W and posture regulating mechanism 6.”); and a liquid ejection member (See Para 85, the liquid film L may be formed such that a thinner is supplied from the supply holes 52A) surrounding the Bernoulli chuck (See Fig. 14B) and configured to discharge a liquid around the Bernoulli chuck (See Para. 83 and 85).
Regarding Claim 10 Kitano discloses a workpiece transporting apparatus (See Fig. 15) comprising: a workpiece supporting apparatus according to claim 1 (See Claim 1 Rejection above), the workpiece supporting apparatus being configured to support a workpiece (See Para 83); and a moving device configured to move the workpiece supporting apparatus. (A1 See Fig. 15)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al (US 20130048607 A1; Hereinafter “Matsushita”) in view of Kanai Takahiro (JP2015126174A; Hereinafter “Takahiro”).
Regarding Claim 8 Matsushita discloses the workpiece supporting apparatus according to claim 1, wherein: the Bernoulli chuck has a gas jet opening configured to emit the gas (Openings of 36, See Fig. 4 and Para 52); and the gas jet opening faces in a direction inclined with respect to a radial direction of the Bernoulli chuck when viewed from above the Bernoulli chuck  (See Para 43 “Each gas nozzle is slanted outwardly by an angle of about 30 degree to the rotational axis”) Matsushita is silent to the gas jet forms a swirling flow of the gas.  Takahiro teaches a similar workpiece supporting apparatus with a Bernoulli chuck (See Para. 40) wherein a swirling flow of the gas is generated. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supporting apparatus of Matsushita to incorporate the teachings of Takahiro and provide the supporting apparatus with gas jets forming a swirl. Doing so would aid in holding the substrate in a non-contact manner (See Para. 12, 22) thereby reducing the amount of shape deformation of the substrate (See Para 24).
Regarding Claim 16 Matsushita discloses the workpiece supporting method according to claim 11, Matsushita is silent to the gas emitted from a gas jet opening of the Bernoulli chuck forms a swirling flow. Takahiro teaches a similar method a Bernoulli chuck (See Para. 40) wherein a swirling flow of the gas is formed by the emitted gas. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supporting apparatus of Matsushita to incorporate the teachings of Takahiro and provide the method with gas jets forming a swirl. Doing so would aid in holding the substrate in a non-contact manner (See Para. 12, 22) thereby reducing the amount of shape deformation of the substrate (See Para 24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20080223412 A1) – Relates to a holding apparatus with a Bernoulli chuck that that generate suction by emitting a gas and the gas generates a swirl flow. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 22, 2022